Citation Nr: 1403684	
Decision Date: 01/28/14    Archive Date: 02/10/14

DOCKET NO.  13-16 197	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

Entitlement to special monthly compensation (SMC) based on need for aid and attendance/housebound benefits.


REPRESENTATION

Appellant represented by:	Attorney Calvin K. Hastie, Sr. 


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

C. Eckart, Counsel


INTRODUCTION

The Veteran served on active duty from September 1978 to September 1992. 

This matter comes before the Board of Veterans' Appeals  (Board) from a September 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina, which in part denied entitlement to special monthly compensation including for aid and attendance and housebound benefits. 

The Veteran testified before the undersigned Veterans Law Judge at a hearing held at the RO in October 2013.  A transcript of the hearing is associated with the claims folder. 

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

The Veteran is not blind or so nearly blind as to have corrected visual acuity of 5/200 or less, in both eyes, or concentric contraction of the visual field to 5 degrees or less; is not a patient in a nursing home because of mental or physical incapacity; he does not have a factual need for aid and attendance demonstrated by an inability to care for most of his daily personal needs or protect himself from the hazards and dangers of his daily environment; and he does not have a . 


CONCLUSION OF LAW

The criteria for a special monthly pension based upon the need of regular aid and attendance or by reason of being housebound are not met. 38 U.S.C.A. §§ 1502 , 1521 (West 2002); 38 C.F.R. §§ 3.350, 3.352 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5100 , 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2013), 38 C.F.R. §§ 3.102 , 3.156(a), 3.159 and 3.326(a) (2013), requires VA to assist a claimant at the time that he or she files a claim for benefits.  As part of this assistance, VA is required to notify claimants of what they must do to substantiate their claims. 38 U.S.C.A. § 5103(a) ; 38 C.F.R. § 3.159(b)(1).

VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that the claimant is to provide; and (3) that VA will attempt to obtain.  See Beverly v. Nicholson, 19 Vet. App. 394, 403   (2005). 

In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, the notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded. Id. at 486  .

By letters dated April 2011 and May 2011, addressing the special monthly pension claim, the Veteran was notified of the evidence not of record that was necessary to substantiate his claims.  Such letters were sent prior to the September 2011 rating on appeal. He was told what information that he needed to provide, and what information and evidence that VA would attempt to obtain. He was also provided with the requisite notice with respect to the Dingess requirements. 

Under these circumstances, the Board finds that the notification requirements of the VCAA have been satisfied for both appellate issues.

Next, the VCAA requires that VA make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim.  All efforts have been made to obtain relevant, identified and available evidence, and VA has notified the Veteran of any evidence that could not be obtained. The Board notes that the claims file contains service treatment records, service personnel records, post-service private and VA treatment records, records from the Social Security Administration , and lay statements.  The records contained in the Virtual VA file have been reviewed.  

Generally, the duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim.  The Veteran was provided with VA medical examinations and medical opinion regarding the claim for aid and attendance/housebound benefits. 

In October 2013, the Veteran was provided an opportunity to set forth his contentions during the hearing before the undersigned Veterans Law Judge.  In Bryant v. Shinseki, 23 Vet. App. 488   (2010), the U.S. Court of Appeals for Veterans Claims recently held that 38 C.F.R. § 3.103(c)(2)  requires that the RO Decision Review Officer or Veterans Law Judge who chairs a hearing to fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488  2010). 

Here, during the October 2013 BVA hearing, the undersigned Veterans Law Judge identified the issue on appeal.  Information was also obtained to clarify the Veteran's arguments.  He and his wife provided testimony regarding the severity of his condition and various aspects alleged to require assistance.  As such, the Board finds that, consistent with Bryant, the undersigned complied with the duties set forth in 38 C.F.R. 3.103(c)(2).

Thus, the Board finds that VA has satisfied its duties to inform and assist the Veteran. 

II.  Entitlement to Special Monthly Compensation based on Aid and Attendance/Housebound. 

The Veteran contends that he should be granted a special monthly compensation or aid and attendance/housebound benefits. 

Special monthly compensation at the aid and attendance rate is payable when the veteran is helpless or so nearly helpless that he requires the regular aid and attendance of another person.  To establish a need for regular aid and attendance, the Veteran must be blind or so nearly blind as to have corrected visual acuity of 5/200 or less, in both eyes, or concentric contraction of the visual field to 5 degrees or less; a patient in a nursing home because of mental or physical incapacity; or show a factual need for aid and attendance.  38 C.F.R. §§ 3.350(b), 3.352(a).

A factual need for aid and attendance includes the inability to dress, undress, keep ordinarily clean and presentable, feed oneself, or attend to the wants of nature.  It also includes the frequent need of adjustment of any special prosthetic or orthopedic appliances or either physical or mental incapacity that requires care or assistance on a regular basis to protect against the hazards or dangers incident to a claimant's daily environment.  Also, an individual who is bedridden, as that term is defined by regulation, meets the criteria for aid and attendance.  38 C.F.R. § 3.352(a).  "Bedridden" is defined as a condition that, through its essential character, actually requires that the veteran remain in bed.  The fact that a Veteran has voluntarily taken to bed or that a physician has prescribed rest in bed for the greater or lesser part of the day to promote convalescence or cure will not suffice. 

The particular personal functions which the veteran is unable to perform should be considered in connection with the claimant's condition as a whole.  The evidence need only establish that the veteran is so helpless as to need regular aid and attendance, not constant need.  Determinations that the Veteran is so helpless as to need regular aid and attendance will not be based solely upon an opinion that the veteran's condition requires the veteran to be in bed.  They must be based on the actual requirement of personal assistance from others. 38 C.F.R. § 3.352(a). 

In Turco v. Brown, 9 Vet. App. 222 (1996), the Court held that it was not required that all of the disabling conditions enumerated in the provisions of 38 C.F.R. § 3.352(a)  be found to exist to establish eligibility for aid and attendance, but that such eligibility required at least one of the enumerated factors be present.  The Court added that the particular personal function that a Veteran is unable to perform should be considered in connection with his or her condition as a whole.  Also, it is only necessary that the evidence establish that a Veteran is so helpless as to need regular aid and attendance, not that there be a constant need. Turco; 38 C.F.R. § 3.352.

The performance of the necessary aid and attendance service by a relative of the beneficiary or other member of his or her household will not prevent the granting of the additional allowance. 38 C.F.R. § 3.352.

It is noted that, in order for the Veteran to prevail in his claim, the evidence must show that it is a service-connected disability that has resulted in his being in need of regular aid and attendance or being housebound.  See Prejean v. West, 13 Vet. App. 444   (2000). 

In the present case, service connection is in effect for schizophrenia and PTSD rated as 100 percent disabling, tinea pedis and seborrheic dermatitis of the face and scalp rated as 10 percent disabling, bilateral pes planus rated as 10 percent disabling, migraine headaches rated as 10 percent disabling, bilateral tinnitus rated as 10 percent disabling, bilateral hearing loss rated as 0 percent disabling and sinusitis rated as 0 percent disabling.  His combined rating is 100 percent 38 C.F.R. § 4.25.  Such ratings have been in effect during the pendency of this current claim.  

The Veteran filed this current claim for SMC in March 2011.  Evidence pertinent to this claim includes the Veteran's contentions and those of his spouse alleging that he is in need of aid and attendance due primarily to his psychiatric disorder.  The allegations including written contentions and hearing testimony at the October 2013 Travel Board hearing.  Specifically the contentions are that the Veteran's wife must care for the Veteran in nearly every aspect of his life including preparing meals, dressing, performing hygiene duties including bathing and toileting, serving medications and taking him to appointments.  His wife has also alleged at various times during the appeal that he must be supervised at all times and that he once nearly set the house on fire trying to cook.  She has indicated that he has a sleep disorder that causes him to stop breathing and she must awaken him.  Finally, she and he have alleged that he is incontinent and requires his wife to change his absorbent appliances and to clean him after.  His wife has also described him as having physical problems that would render him unable to take care of himself, including problems with his upper back, torso, knees and both feet.  Regarding the feet he was said to wear support shoes, but no other assistive devices have been alleged to be used.  

An October 2010 note reflects urinary complaints including some episodes of urinary incontinence.  Plans were made to schedule him for further testing the following month, but a review of subsequent records is silent for any further follow-up for such complaints, and urinary complaints are not shown in VA problem lists throughout the pendency of this appeal.  Sleep complaints of the Veteran snoring and quitting breathing are shown in November 2010, but the Veteran's wife was not willing to attend a sleep study with him, thus no further diagnosis of this particular problem was subsequently made.  

Generally the VA treatment records from 2010 through 2011 documenting psychiatric complaints repeatedly show subjective complaints of auditory hallucinations in the form of voices, visual hallucinations, nightmares and flashbacks.  Mental status examinations generally revealed the Veteran to be alert and fully oriented, adequately groomed and dressed, with linear thought process, appropriate thought content, no suicidal or homicidal ideations, with intact insight and judgment and generally good concentration and memory, with memory either shown to be intact or with some impairment in short term memory.  His GAF scores were shown to be 50 in a February 2010 mental health record, 55 in a December 

2010 mental health record and 52 in a July 2011 psychotherapy record. The evidence did reveal that he was not competent to handle fiduciary matters, and he is noted to have been adjudicated as incompetent by the VA from July 2001.  Regarding physical complaints, the records from 2010 through 2011 are negative for evidence of blindness or near blindness or of any physical impairment resulting in a need for aid and attendance as contemplated by 38 C.F.R. §§ 3.350(b), 3.352(a).

In September 2011, a VA administrative note revealed that the Veteran had presented to see a DAV representative with a letter he typed himself that he wanted the primary care doctor to sign.  Further follow-up in October 2011 confirmed that the self typed form listed symptoms that included social impairment, grossly inappropriate behavior and memory loss that he requested the primary care provider, Dr M. to sign.  Later this form is shown to have been signed by this provider in October 2011.  The Board further notes that presented as favorable evidence is a copy of this note stating the Veteran is totally socially and occupationally impaired due to symptoms such as gross impairment in thought process, grossly inappropriate behavior, persistent danger of hurting himself or others, intermittent inability to perform activities of daily living including maintenance of minimal personal hygiene and disorientation of time and place, memory loss for names of close relatives, occupation and own name.  The letter further stated that he cannot be left alone and needs aid and attendance.  Dr M's signature appears on this letter.  

The report of an April 2011 VA examination for aid and attendance revealed the Veteran's wife to accompany him and report that she needed to generally accompany him at all times and gave a history of his having set the kitchen on fire.  She reported he could not maintain hygiene and had to take care of all activities of daily living.  The examiner noted the Veteran was neither hospitalized nor bedridden.  His best corrected vision was shown to be 20/30 both eyes as reported in a March 2011 optometry visit.  The wife described him as being unable to protect himself from the hazards and dangers of daily environment in that he tried to cook and almost burned down the kitchen.  Issues with nighttime bowel and bladder incontinence were noted.  He had very poor memory but his balance was okay.  He could not care for himself and did not travel beyond the premises of the house.  He was noted to spend some time out in the yard with his dog, and otherwise spent the day reading, watching TV or doing puzzles, while his wife did all the food preparation and cared for him, including bathing and medicating.  Examination revealed he was well developed, well nourished and well groomed.  He had good posture, and normal gait.  He had good strength in the spine, trunk, and neck, upper and lower extremities.  He ambulated without any kind of assistance.  The examiner concluded that the main issue regarding his need for aid and attendance was his psychiatric disorder of schizophrenia which required his wife to stay with him at all times.  She was afraid he would wander off or set the house on fire if left alone.  

The report of a May 2011 VA PTSD examination contained a note from the examiner that he had first examined the Veteran in July 2005 and had diagnosed PTSD with a GAF of 45, but was concerned about the Veteran's presentation at the time as he presented with significant cognitive impairment.  He had a history of being examined in April 2011 and was noted that he required assistance and encouragement for activities of daily living and could not be left alone.  A history of having left food on the stove and starting a fire was noted.  His wife did not feel that she could leave him alone.  His symptoms included forgetting what he was talking about or remembering daily episodes and frequently misplacing things.  He was alert and oriented to personal information and place but his temporal orientation was impaired and he provided poor history and insight.  There was difficulty recalling information noted.  The examiner diagnosed schizophrenia, chronic, paranoid type, and assigned a GAF of 40.  The examiner described his impairment as severe and he was not competent to manage funds.  

Another examination for aid and attendance done in October 2011 noted the Veteran was able to walk unassisted and feed himself but could not prepare his meals.  Again the Veteran's wife assisted with all activities of daily living including in bathing and hygiene.  He was not legally blind or in need of medication management; however his wife managed his medications.  She handled his finances due to his memory loss.  He was noted to dress appropriately.  His wife did report he had difficulty raising his arms and he had difficulty buttoning clothes due to back injury.  He was noted to wear orthopedic shoes.  His ankle got swollen at times and he was unable to walk at times when it swelled.  His spine was reported to hurt from the lower back to neck and he could not bend without pain to pick up things.  The Veteran's wife reported he was incontinent of bowel and bladder in bed and he also had dizziness 4 times a day.  He had reported loss of memory, with the history of leaving food on the stove repeated.  He reported frequent flashbacks of the time spent in the military with difficulty concentrating.  He reported staying at home and avoiding crowds.  An addendum from the same day as this examination indicated that the Veteran requested a bed mattress as the current one was soiled, and she also requested adult briefs for incontinence.  

A VA field examination of October 2010 for fiduciary status indicated that he did need a fiduciary to ensure receipt of the maximum benefits of his income but did not delve into whether he needed aid and attendance. 

The VA medication management notes thereafter show that adult incontinence briefs were added to the medication list in December 2011.  Mental health medication management notes from the same time described the Veteran as still reporting hallucinations, with mental status examination continuing to generally be the same as earlier mental status findings, and a GAF score of 55 assigned.  Likewise the treatment records from April 2012 showed similar mental status findings of the Veteran to be alert and fully oriented, adequately groomed and dressed, with linear thought process, appropriate thought content, no suicidal or homicidal ideations, with intact insight and judgment and generally good concentration and memory.  

In July 2012, the Veteran walked into the VA clinic stating that per instructions from his POA, he was to have this medical provider fill out an aid and attendance form based on schizophrenia.  This doctor discussed this matter with another VA medical staffer who had not seen this done previously.  The doctor discussed with the Veteran that he did not meet the criteria for aid and attendance from a medical standpoint either.  This was signed by the chief medical officer at the VA.  An addendum also dated in July 2012 provided the opinion that this doctor did not believe the Veteran was eligible from a medical standpoint for aid and attendance and had told him so when asked to sign an aid and attendance form for schizophrenia.

VA treatment records from 2013 primarily address other medical treatment, but include findings from a January 2013 mental health medication management note showing mental status examination revealed adequate appearance, no abnormal psychomotor activities, cooperative, linear thought process, appropriate thought content, no suicidal or homicidal ideations, intact ability for abstract thinking, good insight and judgment and energy and sleep variable.  He did have depressive symptoms and flashbacks, and nightmares.  The assessment was schizophrenia and his GAF was 55.  Also in January 2013, incontinence supplies were no longer on the active medication list.  

The report of a March 2013 VA examination for PTSD noted that the Veteran reported he did not drive because he sometimes forgets where he is at.  Again he reported his wife handling everything from finances to cooking and cleaning.  He reported forgetting what he is talking about and even his own children's names.  However at the time of the evaluation, he was oriented to place, person and time.  Tests for memory problems and malingering were administered, with results from this testing indicating malingering.  It was noted that the presence of malingering did not rule out an actual cognitive disorder but made it difficult to determine whether any such disorder was present.  The claims file was not available for review at the time of such testing.  An April 2013 addendum from this examiner confirmed review of the claims file with no changes to the opinion to be made.  It was recommended that this file be forwarded to another physician familiar with this matter.  

A May 2013 addendum by VA Dr W stated that she confirmed requesting a VA neuropsychiatric examination due to the Veteran reporting significant memory problems beyond the range usually associated with the current diagnosis of schizophrenia, with the neuropsychiatric examination showing evidence that he was likely exaggerating the level of cognitive impairment he has.  So this was not a valid predictor and could not aid in his actual level of cognitive impairment.  It was noted that the most recent mental health treatment record from January 2013 showed he was alert and oriented to person place and time with short and long term memory intact and good insight and judgment, with ability for abstract thought.  This doctor recommended that the RO take this most recent note into account as a more accurate portrayal of the Veteran's current functioning. 

With regard to the medical opinions of record, where the Board is presented with conflicting medical evidence, it is free to favor one medical opinion over another, provided it offers an adequate basis for doing so.  Evans v. West, 12 Vet. App. 22, 30 (1998); Owens v. Brown, 7 Vet. App. 429, 433 (1995).  In this regard, the Board notes that the Federal Circuit and the Court have both specifically rejected the "treating physician rule."  See White v. Principi, 243 F.3d 1378 (Fed. Cir. 2001); Guerrieri v. Brown, 4 Vet. App. 467 (1993).  Instead, the Court has held that the Board must determine how much weight is to be attached to each medical opinion of record.  See Guerrieri supra.  Greater weight may be placed on one medical professional's opinion over another, depending on factors such as reasoning employed by the medical professionals and whether or not, and the extent to which, they reviewed prior clinical records and other evidence.  Gabrielson v. Brown, 7 Vet. App. 36 (1994); see also Wensch v. Principi, 15 Vet. App. 362, 367 (2001) (it is not error for the Board to favor the opinion of one competent medical expert over that of another when the Board gives an adequate statement of reasons and bases). 

Adequate reasons and bases, in short, must be presented if the Board adopts one medical opinion over another.  In assessing evidence such as medical opinions, the failure of the physician to provide a basis for his opinion goes to the weight or credibility of the evidence in the adjudication of the merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  Other factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion.  See Prejean v. West, 13 Vet. 444, 448-(2000).  In some cases, the physician's special qualifications or expertise in the relevant medical specialty or lack thereof may be a factor.  In every case, the Board must support its conclusion with an adequate statement of its reasoning of why it found one medical opinion more persuasive than the other. 

Upon review of the evidence the Board finds that the more probative evidence are the unfavorable medical opinions including the VA examinations of April 2011 and October 2011 showing that the Veteran was not in need of aid and attendance from a physical standpoint, with no subsequent evidence shown to contradict this finding aside from the lay statement of the Veteran and his wife.  The Board further lends the greatest weight to the VA examination March 2013 with addendums of April and May 2013, as well statement from the Chief Medical Officer from July 2012 that suggest the Veteran is not in need of aid and attendance based on either physical disability or psychiatric disability.  The examinations included review of the claims file, interview with the Veteran and administration of testing.  Further the evidence of generally unremarkable mental status findings and the GAF scores shown in the VA psychiatric treatment records throughout the pendency of the appeal tend to support a finding that his psychiatric disorder is not of such severity that aid and attendance is needed in order to maintain himself in a fashion that is clean and presentable, feed himself, or attend to the wants of nature.  Nor does the evidence reflect that assistance on a regular basis to protect against the hazards or dangers incident to a claimant's daily environment.

The Board finds that the Veteran presents with major credibility issues regarding the severity of his symptoms, thus it lends lesser weight to those medical opinions that find the Veteran is in need of aid and attendance, based in large part on the history provided by the Veteran.  The Board lends great weight to the opinion that the Veteran has been exaggerating the severity of his symptoms, as shown by results of standardized testing done in March 2013 that showed evidence of malingering.  Further actions by the Veteran tend to undermine his credibility, including his typing a note detailing his symptoms and insisting a doctor sign it, and requesting later in July 2012 that another doctor sign a note saying that he was in need of aid and attendance, despite being told by this doctor that such was not the case.  He also appears to have exaggerated the severity of his issues with incontinence, as no request for VA related incontinence supplies were made by him until he was examined in October 2011.  The Veteran's spouse's lay statements describing the severity of the symptoms appear to be based on the symptoms shown in the Veteran to be lacking credibility, and thus the reliability of such statements is clouded.  

In regards to entitlement to SMC at the housebound rate, such is payable, under 38 U.S.C. 1114(s) , where the veteran has a single service-connected disability rated as 100 percent and, (1) has additional service-connected disability or disabilities independently ratable at 60 percent, separate and distinct from the 100 percent service- connected disability and involving different anatomical segments or bodily systems, or (2) is permanently housebound by reason of service-connected disability or disabilities.  This requirement is met when the veteran is substantially confined as a direct result of service-connected disabilities to her dwelling and the immediate premises or, if institutionalized, to the ward or clinical areas and it is reasonably certain that the disability or disabilities and resultant confinement will continue throughout her lifetime.  38 C.F.R. § 3.350(i)(2) 

In this case, the Veteran has a single disability (schizophrenia/PTSD) rated at 100 percent but his remaining service-connected disabilities do not result in a combined rating of 60 percent or by themselves preclude his employment; entitlement to SMC at the housebound rate is not warranted.  The evidence also does not reveal the Veteran to be housebound, as the only significant evidence of such housebound status comes from the Veteran and his spouse's lay history regarding his activities.  As discussed above, such evidence lacks credibility.  The Veteran's October 2013 hearing testimony itself regarding whether he was housebound was contradictory and equivocal, first suggesting he was not housebound, and then suggesting he was.  

The evidence in this case is not so evenly balanced as to allow application of the benefit-of-the-doubt rule as required by law and VA regulations. 38 U.S.C.A. § 5107(b) ; 38 C.F.R. § 3.102.  The preponderance of the evidence of record is against the Veteran's claim for SMC based on aid and attendance.



ORDER

Entitlement to special monthly compensation based on aid and attendance or housebound status is denied.  



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


